           Case 21-10632-MBK                     Doc 99         Filed 02/09/21 Entered 02/09/21 15:23:54                               Desc Main
                                                               Document      Page 1 of 2

     Information to identify the case:


     Debtor: L'Occitane, Inc.                                                                 EIN          XX-XXXXXXX

     United States Bankruptcy Court for the District of New Jersey

     Case number: 21-10632-MBK                                                       Date case filed for chapter 11: January 26, 2021




Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   10/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency,
repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge
may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address
listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk’s office cannot give legal advice.
Do not file this notice with any proof of claim or other filing in the case.



1.    Debtor’s full name                                                                L'Occitane, Inc.


2.    All other names used in the
      last 8 years

3.    Address                                                                          111 West 33rd Street, 20th Floor
                                                                                       New York, NY 10120

                                          Mark E. Hall            49 Market Street, Morristown, New Jersey 07960 Phone: 973-992-4800
4.    Debtor’s attorney                   Martha B. Chovanes
                                          Michael R.Herz
                                                                  Email: mhall@foxrothschild.com; mchovanes@foxrothschild.com; mherz@foxrothschild.com
      Name and address                    Fox Rothschild LLP

5.    Bankruptcy clerk’s office       United States Bankruptcy Court for the District of New Jersey    Hours open: Please see the Court's Website for the most
      Documents in this case may be Clarkson S. Fisher U.S. Courthouse                                 current information.
      filed at this address. You may 402 East State Street                                             _______________________________
                                        Trenton, NJ 08608
      inspect all records filed in this                                                                Contact phone: (609) 868-9333
      case at this office or online at
      https://pacer.uscourts.gov.

                                                                                                       Location: The meeting will be conducted telephonically.
6.    Meeting of creditors                                                                            Information about how to access the telephonic meeting will
      The debtor’s representative must       March 5, 2021 at 11:00 am ET                             appear on the Debtor's case website at https://cases.stretto.co
      attend the meeting to be               Date                    Time                             m/LOccitane and on the Court docket at least seven (7) days
                                                                                                      prior to the date of the meeting. If the meeting is rescheduled,
      questioned under oath.                                                                          information regarding the rescheduled meeting will appear on
      Creditors may attend, but are not      The meeting may be continued or adjourned to a later     the case website and the court docket. Please check the case
      required to do so.                     date. If so, the date will be on the court docket.       website or the court docket before you attend the meeting.

                                                                                                                   For more information, see page 2            ►
Official Form 309F1 (For Corporations or Partnerships) Notice of Chapter 11 Bankruptcy Case                                                      page 1
           Case 21-10632-MBK                 Doc 99            Filed 02/09/21 Entered 02/09/21 15:23:54                                                       Desc Main
                                                              Document      Page 2 of 2
Debtor          L'Occitane, Inc.                                                                              Case number: 21-10632-MBK
                _______________________________________________________
                Name




7.    Proof of claim deadline          Deadline for filing proof of claim:                        Not yet set. If a deadline is set, the court will send you another notice.




                                       A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be obtained at
                                       www.uscourts.gov or any bankruptcy clerk’s office.

                                       Your claim will be allowed in the amount scheduled unless:

                                        your claim is designated as disputed, contingent, or unliquidated;
                                        you file a proof of claim in a different amount; or
                                        you receive another notice.
                                       If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must file
                                       a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may file
                                       a proof of claim even if your claim is scheduled.

                                       You may review the schedules at the bankruptcy clerk’s office or online at https://pacer.uscourts.gov.

                                       Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                       claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                       example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including
                                       the right to a jury trial.


8.    Exception to discharge           If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
      deadline                         proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk’s office
      must receive a complaint and     Deadline for filing the complaint:                                            To be determined.
      any required filing fee by the
      following deadline.


9.    Creditors with a foreign         If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
      address                          extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                       any questions about your rights in this case.


10.   Filing a Chapter 11              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
      bankruptcy case                  confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you
                                       may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and
                                       you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the
                                       debtor will remain in possession of the property and may continue to operate its business.

11.   Discharge of debts               Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt. See 11 U.S.C. § 1141(d). A discharge
                                       means that creditors may never try to collect the debt from the debtor except as provided in the plan. If you want to have a particular debt owed to you
                                       excepted from the discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and paying the filing fee in
                                       the bankruptcy clerk’s office by the deadline.

                                       WRITING A LETTER TO THE COURT OR THE JUDGE IS NOT A SUBSTITUTE FOR FILING AN ADVERSARY COMPLAINT OR OBJECTING TO
                                       DISCHARGE OR DISCHARGEABILITY. IN NO CIRCUMSTANCE WILL WRITING A LETTER PROTECT YOUR RIGHTS.




                                                  If you have questions about this notice, please contact the Debtor's
                                                     claims and noticing agent, Stretto, at 855-434-5886 (Toll Free),
                                                              949-202-5399 (International), or by email at
                                                            LOccitaneInquiries@stretto.com. Learn more at
                                                                  https://cases.stretto.com/LOccitane.




Official Form 309F1 (For Corporations or Partnerships) Notice of Chapter 11 Bankruptcy Case                                                                              page 2
